DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




	In Claims 12 and 13, the phrase “band-pass filter”  is unclear as to which of the previously recited “band-pass filter” it is referring since there are two band-pass filters recited in claims 1 and 10 combined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 6 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Tsunoda et al. (US 2003/0184407).
	Tsunoda (e.g. Figs. 18) teaches a filter including: a dielectric substrate/slab (21) having a lowpass microstrip filter (22) in series with a bandpass microstrip filter (32) (Claims 1-2, 4, 6); .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (US 2003/0184407).
Tsunoda teaches a filter as described above, but does not explicitly teach that the dielectric substrate is a printed circuit board (PCB).
.

Claims 3, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (US 2003/0184407) in view of Zhou (US 2015/0061793).
Tsunoda teaches a filter as described above, but does not explicitly teach that the lowpass and bandpass filters are on separate substrates (Claim 3), a cavity filter externally connected to the bandpass filter to jointly achieve a bandpass effect (Claim 7), a coaxial cavity bandpass filter connected to the bandpass filter and on the substrate to achieve bandpass filtering effects (Claims 9-11), that the bandpass filter and the coaxial filter are connected by a cable (Claim 12) by a screw fastening manner (Claim 13).
Zhou teaches connecting bandpass filters in series and the filters can be connected by coaxial connectors on the same board or separately (e.g. see Figs. 6 and 8) and can include a coaxial cavity filter.
It would have been considered obvious to one of ordinary skill in the art to have modified the Tsunoda filter to have the lowpass and bandpass filters on separate slabs, especially since Zhou recognizes that forming filters integrated or separate are art-recognized functionally equivalent variations for connecting filters in series.
Also, it would have been considered obvious to one of ordinary skill in the art to have modified the Tsunoda filter to have connected an external coaxial cavity bandpass filter in series with the Tsunoda bandpass filter, because Zhou teaches that coupling bandpass filters in .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (US 2003/0184407) in view of De Muro (US 5,023,866) cited by applicant.
Tsunoda teaches a filter as described above. However, Tsunoda does not explicitly teach an antenna feeding system on the dielectric, or that the antenna is microstrip.
DeMuro (e.g. Fig. 8) teaches connecting a filter (103) to an antenna/feed (108) on a substrate.
It would have been considered obvious to one of ordinary skill in the art to have modified the Tsunoda device to have an antenna on the substrate such as generally taught DeMuro, because it would have provided a functional load device for the filter to be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/             Primary Examiner, Art Unit 2843